Citation Nr: 1717709	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-11 334	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability, diagnosed as major depressive disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral upper extremity musculoskeletal disability (claimed as arthritis).

5.  Entitlement to service connection for a bilateral lower extremity musculoskeletal disability (claimed as arthritis).

6.  Entitlement to service connection for a bilateral upper extremity neurological disability (claimed as a disability manifested by pain, muscle spasms, numbness, and tingling).

7.  Entitlement to service connection for a bilateral lower extremity neurological disability (claimed as a disability manifested by pain, muscle spasms, numbness, and tingling).
REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to February 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

[The Board notes that a May 1999 rating decision denied, in pertinent part, the Veteran's claims (filed in March 1999) of service connection for residuals of a concussion and for a right knee condition.  He did not appeal the denial of those issues in that decision, and such decision became final.  The Board finds that the Veteran's current claims (filed in April 2008) of service connection for residuals of TBI and for a bilateral lower extremity musculoskeletal disability encompass a broader range of disabilities than the aforementioned claims filed in March 1999.  Therefore, the Board finds that the April 2008 claims are separate from his previously denied March 1999 claims.  Consequently, the April 2008 claims will be reviewed as original claims for service connection rather than as requests to reopen.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).]

In August 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The Veteran had also initiated an appeal of the denial of service connection for tinnitus.  An August 2014 Board decision (and an implementing August 2015 rating decision) granted service connection for tinnitus.  Consequently, that matter is not before the Board.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has been raised by the record (in an October 2016 written statement, which would not qualify as a timely Notice of Disagreement to a September 2015 rating decision denying such benefit), but has not been adjudicated again by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for a bilateral upper extremity musculoskeletal disability, for a bilateral lower extremity musculoskeletal disability, for a bilateral upper extremity neurological disability, and for a bilateral lower extremity neurological disability are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed residuals of TBI began in service and have persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed major depressive disorder began in service and has persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed headaches began in service and have persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for residuals of TBI is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for a psychiatric disability, diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the competent evidence of record reasonably supports the Veteran's claims that he has suffered from residuals of TBI, a psychiatric disability, and headaches ever since a head injury during his active military service.  See 38 C.F.R. § 3.303(b).

The Veteran's competent and credible lay statements with regard to suffering in-service head injury are supported by, as well as consistent with, the findings in his service treatment records (which include documentation of treatment for a head injury in September 1998 when he collided with another jumper while parachuting).  The medical evidence of record documents that he has been diagnosed with residuals of TBI (including memory loss, photophobia, concentration difficulties, sleep difficulties, and cognitive problems), major depressive disorder, and headaches during the period of the current claims.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing symptoms of these disabilities ever since his active military service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current residuals of TBI, psychiatric disability, and headaches and the injury he suffered during his military service.  [The Board finds that the negative medical opinions provided by VA examiners in March 2009 and September 2015 are entitled to no probative weight, because they did not take into account the Veteran's credible reports of continuous symptoms since service.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed residuals of TBI, major depressive disorder, and headaches began in service and have persisted since that time.  Accordingly, service connection for residuals of TBI, for a psychiatric disability (diagnosed as major depressive disorder), and for headaches is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for these disabilities, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for residuals of TBI is granted.

Service connection for a psychiatric disability, diagnosed as major depressive disorder, is granted.

Service connection for headaches is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims of service connection for a bilateral upper extremity musculoskeletal disability, for a bilateral lower extremity musculoskeletal disability, for a bilateral upper extremity neurological disability, and for a bilateral lower extremity neurological disability, so that every possible consideration is afforded.

Despite the Veteran's reports of arthritis and of neurological symptoms (including pain, muscle spasms, numbness, and tingling) in his bilateral upper extremities and in his bilateral lower extremities, the evidence of record does not reflect that he has ever undergone x-ray testing (a diagnostic tool for revealing arthritis or other musculoskeletal disabilities) or electromyography (EMG) testing (a diagnostic tool for revealing neurological disabilities) of his upper or lower extremities.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for pertinent examinations which include the aforementioned testing, and to ascertain the likely cause of any pertinent upper or lower extremity musculoskeletal and/or neurological disabilities found.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed bilateral upper and lower extremity disabilities during the period of the current appeals, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for orthopedic AND neurological upper and lower extremity examinations of the Veteran to ascertain the likely cause of any upper or lower extremity musculoskeletal and/or neurological disabilities.  The Veteran's entire record must be reviewed by the examiners in conjunction with the examinations.  Any indicated tests or studies must be completed, including x-ray testing (to reveal any arthritis or other musculoskeletal disabilities) and EMG testing (to reveal any neurological disabilities).  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. Please identify (by diagnosis) each musculoskeletal disability entity and each neurological disability entity of the bilateral upper and lower extremities that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the Veteran's reported symptoms.

b. Please identify the likely cause for each diagnosed musculoskeletal disability of the bilateral upper and lower extremities and for each diagnosed neurological disability of the bilateral upper and lower extremities.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability:

(i) was incurred in, related to, or caused by any incident of the Veteran's military service; OR

(ii) was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected cervical spine disability, service-connected lumbar spine disability, and/or service-connected residuals of TBI?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a bilateral upper extremity musculoskeletal disability, for a bilateral lower extremity musculoskeletal disability, for a bilateral upper extremity neurological disability, and for a bilateral lower extremity neurological disability.  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


